Exhibit 10.2

 

Secretary of the Treasury

  

Bank of Commerce Holdings

  

SBLF Participant No. 106

  

September 27, 2011

  

 

September 27, 2011

United States Department of the Treasury

1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

Ladies and Gentlemen:

Reference is made to that certain Securities Purchase Agreement dated of even
date herewith (the “Securities Purchase Agreement”) by and among Secretary of
the Treasury (“Investor”) and Bank of Commerce Holdings (“Company”). Investor
and Company desire to set forth herein certain additional agreements regarding
Company’s commitment to the holder of the Preferred Shares after the closing of
the transactions contemplated by the Securities Purchase Agreement. Terms that
are defined in the Securities Purchase Agreement are used in this letter
agreement as so defined.

In order to comply with California Corporations Code §212(a), the Company has
modified section 7(c) of the Standard Provisions of the Certificate of
Determination attached as Annex F to the Securities Purchase Agreement (the
“Certificate of Determination”) to provide in pertinent part as follows:

“Whenever, at any time or times, (i) dividends on the shares of Designated
Preferred Stock have not been declared and paid in full within five (5) Business
Days after each Dividend Payment Date for an aggregate of six (6) Dividend
Periods or more, whether or not consecutive, and (ii) the aggregate liquidation
preference of the then-outstanding shares of Designated Preferred Stock is
greater than or equal to $25,000,000, the holders of the Designated Preferred
Stock, voting as a single class, shall have the right, but not the obligation,
to elect two directors…”

By its execution hereof, the Company hereby confirms and agrees that as of the
date hereof and at all times while any shares of the Designated Preferred Stock
(as defined in the Certificate of Determination) are outstanding, it shall
maintain a range of directors of the Company that will permit the holders of the
Designated Preferred Stock to elect two directors in accordance with said
section 7(c). Currently Article III, Section 2 of Company’s bylaws (the
“Applicable Provision”) of the Company’s bylaws (the “Bylaws”) provides for a
range of directors of no less than seven and no more than 13. At all times while
any shares of the Designated Preferred Stock are outstanding, the Company shall
not fill more than 11 director positions. In the event the Company desires to
increase the number of directors beyond 11), then the Company shall be required
to amend the Bylaws to increase the maximum directors to always allow for at
least two open director seats for the holders of the Designated Preferred Stock
to elect in accordance with Section 7(c) of the Standard Terms of the
Certificate of

 

SBLF Participant No. 106

M43762-1642251

  



--------------------------------------------------------------------------------

Secretary of the Treasury

  

Bank of Commerce Holdings

  

SBLF Participant No. 106

  

September 27, 2011

  

 

Determination of Senior Non-Cumulative Perpetual Preferred Stock, Series B of
Bank of Commerce Holdings (and to amend the Bylaws to provide that such
provision may not be modified, amended or repealed by the Company’s board of
directors (or any committee thereof) or without the affirmative vote and
approval of (x) the stockholders and (y) the holders of at least a majority of
the shares of Designated Preferred Stock outstanding at the time of such vote
and approval).

In addition, by its execution hereof, the Company hereby confirms and agrees
that it will, within 15 days after the date of this letter agreement, amend the
Applicable Provision by adding the following sentence at the end thereof:

“Notwithstanding anything in these bylaws to the contrary, for so long as Bank
of Commerce Holding’s Senior Non-Cumulative Perpetual Preferred Stock, Series B
(the “Designated Preferred Stock”) is outstanding, (i) whenever, at any time or
times, (a) dividends on the shares of Designated Preferred Stock have not been
declared and paid in full within five (5) Business Days after each Dividend
Payment Date (as defined in the Certificate of Determination of the Designated
Preferred Stock, hereinafter the “Certificate of Determination”) for an
aggregate of six (6) quarterly Dividend Periods (as defined in the Certificate
of Determination) or more, whether or not consecutive and (b) the aggregate
liquidation preference of the then outstanding shares of Designated Preferred
Stock is greater than or equal to $25,000,000, the authorized number of
directors shall automatically be increased by two (but shall in no event be
increased to a number of directors that is greater than the maximum number of
directors set forth in Article III, Section 2 of these bylaws); and (ii) this
sentence may not be modified, amended or repealed by the corporation’s board of
directors (or any committee thereof) or without the affirmative vote and
approval of (x) the shareholders and (y) the holders of at least a majority of
the shares of Designated Preferred Stock outstanding at the time of such vote
and approval.”

The parties hereto acknowledge that there would be no adequate remedy at law if
the Company fails to perform any of its obligations under this letter agreement
and that the Investor may be irreparably harmed by any such failure, and
accordingly agree that the Investor, in addition to any other remedy to which it
may be entitled at law or in equity, to the fullest extent permitted and
enforceable under applicable law, shall be entitled to compel specific
performance of the obligations of the Company under this letter agreement
without the necessity of proving the inadequacy of monetary damages as a remedy
or the posting of a bond.

This letter agreement and the Certificate of Determination constitute the entire
agreement, and supersede all other prior agreements, understandings,
representations and warranties, both written and oral, between the parties with
respect to the subject matter hereof.

This letter agreement may be executed in counterparts, each of which shall be
deemed an original and all of which shall together constitute one and the same
instrument. This letter agreement shall be governed in all respects, including
as to validity, interpretation and effect, by

 

SBLF Participant No. 106

M43762-1642251

  



--------------------------------------------------------------------------------

Secretary of the Treasury

  

Bank of Commerce Holdings

  

SBLF Participant No. 106

  

September 27, 2011

  

 

the internal laws of the State of California, without giving effect to the
conflict of laws rules thereof.

[Remainder of this page intentionally left blank]

 

SBLF Participant No. 106

M43762-1642251

  



--------------------------------------------------------------------------------

Secretary of the Treasury

  

Bank of Commerce Holdings

  

SBLF Participant No. 106

  

September 27, 2011

  

 

 

In witness whereof, this letter agreement has been duly executed by the
authorized representatives of the parties hereto as of the date first above
written.

 

BANK OF COMMERCE HOLDINGS By:  

    /s/ Patrick J. Moty

Name: Patrick J. Moty Title:   President and CEO By:  

    /s/ Linda Miles

Name: Linda Miles Title:   EVP and Chief Operating Officer SECRETARY OF THE
TREASURY By:  

 

Name: Title:

 

SBLF Participant No. 106

M43762-1642251

  